                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                               CASE NO.: 7:18-CR-20-3D

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )         ORDER GRANTING
                                             )         MOTION TO SEAL
VICTOR RODRIGUEZ,                            )
     Defendant                               )


       THIS MATTER is before the Court on the Defendant's Motion to Seal, requesting that

Defendant's Character Letters be filed under seal.

       FOR GOOD CAUSE SHOWN, the Motion is allowed and the Clerk is directed to file

under seal Defendant's Character Letters.

       This _s_ day ofNovember 2018.
